*719
On Combined Motion for Rehearing, Rehearing En Banc and for Certification to the Florida Supreme Court

PER CURIAM
We grant the Appellants’ motion for rehearing, deny the motion for rehearing en banc and for certification, withdraw our prior opinion in Ramos v. Deutsche Bank National Trust Company, 41 Fla. L. Weekly D1041, 2016 WL 1696435 (Fla. 4th DCA Apr. 27, 2016), and substitute this opinion in its place.1
We reverse. See Grosso v. HSBC Bank USA, N.A., No. 4D14-3971, 204 So.3d 139, 2016 WL 6781609 (Fla. 4th DCA Nov. 16, 2016).

Reversed.

Taylor, Gross and Forst, JJ., concur.

. Judge Carole Y. Taylor has been substituted for Judge W. Matthew Stevenson after his retirement from the court.